DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles F. Koch on 8/12/2022.

The application has been amended as follows: 
The specification is amended:
[0001]    This application is a continuation of U.S. Patent Application No. 15/979,141, filed May 14, 2018, which is a continuation of U.S. Patent Application No. 13/039,078, filed March 2, 2011, now U.S. Patent No. 9,973,768, which claims the benefit of U.S. Provisional Patent Application No. 61/314,419, entitled "Reduced Memory Decoupled H.264 CABAC Decoder Implementation: Decoupling Arithmetic Decoding and Inverse Binarization," filed March 16, 2010, both of which are incorporated by reference herein in their entirety.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for performing decoding in a video decoder.  Independent claim 1 identifies the uniquely distinct feature “a maximum amount of time is allocated to arithmetically decode the encoded bitstream into bin sequences for a complex coding block, and wherein the maximum amount of time is larger than a defined amount of time to process the plurality of the bin sequences." 
Independent claim 8 identifies the uniquely distinct feature “processing the decoded bin sequences from the buffer memory within a defined amount of time allocated to each of a plurality of coding blocks associated with the decoded bin sequences to generate a sequence of coding blocks, wherein a maximum amount of time to arithmetically decode the encoded bitstream is greater than the defined amount of time.”
Independent claim 14 identifies the uniquely distinct feature “an arithmetic decode function configured to arithmetically decode, within a maximum amount of time, the encoded bitstream to produce decoded bin sequences associated with a sequence of coding blocks; and a time-wise decoupling function configured to store the decoded bin sequences in the buffer memory; and an inverse binarization function configured to process the decoded bin sequences from the buffer memory to generate, within a defined amount of time, raw syntax data that includes; a processing function to process the raw syntax data to determine the sequence of coding blocks; wherein the maximum amount of time is larger than the defined amount of time.”
The closest prior arts, Haque et al. (US 2006/0294174 A1), Katayama (US 2007/0071332 A1), Peng et al. (US 2006/0126744 A1), Zhu (US 2005/0259753 A1), and Winger (US 2005/0179572 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486